Citation Nr: 1142456	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for chondromalacia patella, lateral meniscus tear of the right knee, for the period from June 16, 1996, to July 14, 1999. 

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, lateral meniscus tear of the right knee, from July 15, 1999. 

3.  Entitlement to an initial compensable rating for chondromalacia patella of the left knee for the period from June 16, 1996, to July 14, 1999. 

4.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee, from July 15, 1999. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

The procedural history of this case is complex, and requires some explanation.  

These matters initially came to the Board of Veterans' Appeals  (Board) on appeal from an October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's claims folder is currently under the jurisdiction of the RO in Indianapolis, Indiana. 

In the October 1998 rating decision, the RO granted service connection for a bilateral knee disability and assigned an initial zero percent rating, effective June 16, 1996.  In July 1999, the Veteran submitted a statement which, as explained by the Board in its May 2007 decision/remand, was construed as a notice of disagreement (NOD) with the October 1998 rating decision assigning an initial zero percent rating for his bilateral knee disability, effective June 16, 1996.  In response to the Veteran's July 1999 letter, in an April 2000 rating decision, the RO assigned separate 10 percent ratings for the Veteran's right and left knee disabilities, effective July 15, 1999.  The Veteran thereafter disagreed with the ratings assigned and a Statement of the Case (SOC) addressing the matter was issued in April 2005.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in May 2005.  An additional detailed discussion of the procedural history of these matters is found in the INTRODUCTION section of the Board's May 2007 decision/remand.  In light of this procedural history, the issues on appeal are currently set out as set forth on the cover page of this decision. 

In August 2006, the Veteran, sitting at the RO in St. Louis, Missouri, testified at a hearing via video conference with the undersigned Veterans Law Judge, sitting at the Board's central office in Washington, D.C.  A transcript of the hearing has been associated with the claims folder.  

These matters, in whole or in part, have been previously remanded by the Board in December 1999, May 2007, and September 2010.  In September 2010, the Board denied the Veteran's claims seeking entitlement to initial compensable ratings for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from June 16, 1996, to July 14, 1999.  The Board also remanded the claims seeking entitlement to initial ratings in excess of 10 percent for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from July 15, 1999.

As noted, in September 2010, the Board denied the Veteran's claims seeking entitlement to initial compensable ratings for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from June 16, 1996, to July 14, 1999.  The Veteran appealed the Board's September 2010 decision to the United States Court of Veterans Appeals (Court).  In an April 2011 Order, the Court vacated these two issues which the Board denied in September 2010 and remanded the matters to the Board for development consistent with the parties' April 2011 Joint Motion for Remand (Joint Motion).   The Board parenthetically notes that the two matters which the Board remanded in September 2010 (the claims seeking entitlement to initial ratings in excess of 10 percent for his service-connected chondromalacia patella, lateral meniscus tear of the right and left knee, for the period from July 15, 1999) were noted as part of the Joint Motion not to be final and therefore not to be disturbed.  See Kirkpatrick v. Nicholson, 417 F. 3d 1361, 1364 (Fed. Cir. 2005).  

It is also noted that at the August 2006 hearing, the Veteran raised a claim of service connection for a bilateral hip disability, secondary to his right and left knee disabilities.  He also appeared to raise a claim of service connection for sexual dysfunction, secondary to his service-connected hernia disability.  These matters were referred by the Board to the RO for appropriate action in May 2007 and September 2010.  Review of the claims file shows that this ordered development has not occurred. 

As such, the issues of entitlement to service connection for a bilateral hip disability, secondary to his right and left knee disabilities, and for sexual dysfunction, secondary to the service-connected hernia disability being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are AGAIN referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2010 remand, the Board sought to obtain medical records from VA medical facilities.  The Board specifically noted that in December 2009 the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the VA).  On this form, he noted that he had been treated within the VA medical system from 2000 to 2007 at various locations.  The locations were reported to include Mt. Vernon, Missouri; Ft. Leonard Wood, Missouri; Kansas City, Missouri; Columbia, Missouri; Fayetteville, Arkansas, and Little Rock, Arkansas.  The Board observed that the most recent VA medical record on file were dated in May 2006 and therefore ordered that the following development be conducted:

1.  With the Veteran's cooperation, as set out as part of the VA Form 21-4142 received in December 2009, the RO should obtain for the record copies of all treatment records pertaining to all VA treatment provided the Veteran since May 2006.  If any of these records cannot be obtained, the attempt(s) to obtain them should be documented for the record, and the Veteran informed in writing.  (emphasis added).

For the period from May 1, 2006, to September 20, 2010, a search revealed that no treatment records were found at the VA medical facilities in Fayetteville, Arkansas; Little Rock, Arkansas; or Omaha, Nebraska.  Records were obtained from VA medical facilities in Ft. Leonard Wood, Missouri; Columbia, Missouri; Indianapolis, Indiana; Bloomington, Indiana.  

However, it appears that no records were obtained from the VA medical facilities in either Mt. Vernon, Missouri, or Kansas City, Missouri, although the Board notes that the Mt. Vernon facility is a Community Based Outpatient Clinic whose parent facility is the Veterans Health Care System of the Ozarks in Fayetteville, and so records obtained from Fayetteville may have included those from Mt. Vernon.  Nevertheless, this was not made clear in the claims file as attempts to obtain the records from Mt. Vernon and Kansas City were not "documented," and the Veteran "informed in writing" whether efforts to obtain the records were successful.  Therefore, on remand, the Board has requested that the AMC/RO clarify this for the record and notify the Veteran of any records that were not obtained.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  Thus, on remand, another attempt to obtain VA medical records, dated from May 2006 to the present, from the locations in Mt. Vernon, Missouri and Kansas City, Missouri.  

As concerning the two increased rating matters denied by the Board in September 2010 -- entitlement to an initial compensable rating for chondromalacia patella, lateral meniscus tear of the right knee, for the period from June 16, 1996, to July 14, 1999; and entitlement to an initial compensable rating for chondromalacia patella of the left knee for the period from June 16, 1996, to July 14, 1999; as noted in the INTRODUCTION section above, the Veteran appealed these decisions to the Court.  

In April 2011, the Court ordered compliance with the April 2011 Joint Motion of the parties in this case.  In observing that in May 2007 the Board recognized that the evaluation period from June 16, 1996, until July 14, 1999, concerning the Veteran's initial rating claims remained in controversy because the Veteran filed an NOD with VA's October 1998 decision in July 1999, the parties agreed that "remand is necessary in this case to ensure compliance with the Board's May 2007 remand order and to ensure that VA properly adjudicates the claim and accounts for the relevant evidence of record."  See page two of Joint Motion.

The parties observed that in May 2007 the Board instructed the RO to "conduct a de novo review of the claim, based on the evidence in its entirety," and "[i]f the benefits sought on appeal remain denied, the RO should issue a Supplemental Statement of the Case (SSOC) to the veteran and his representative, and afford them the opportunity to respond."  Id.  

The parties added that

      When the Board finds that an NOD has not been properly acted upon by the RO, it must remand with instructions to issue a statement of the case ("SOC").  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where an RO had reviewed an issue and the appellant had expressed disagreement with the RO decision for the first time in a Substantive Appeal, the proper remedy was a remand by the Board for issuance of an SOC); accord Holland v. Gober, 10 Vet. App. 433, 436 91997).  The parties therefore agree that the Board in this case erred in May 2007 insofar as it ordered the RO to issue an SSOC as opposed to a SOC with regard to the 1996-99 rating period.

See page two of Joint Motion.  

The parties went on to observe, at page three, that in June 2009 the AMC issued a SSOC that offered as the only reason for confirming the initial noncompensable knee ratings that the Veteran had not submitted any new evidence following the Board's May 2007 remand.  It was also pointed out that where the Board had instructed the RO to readjudicate these issues de novo, the AMC was "obligated" to provide an "SOC" with sufficient detail to assist the Veteran in preparing his substantive appeal to the Board and to show that the RO actually had adjudicated the issues in question in a manner substantially compliant with the Board's order.  See Stegall, at 271.  Under these circumstances, an SOC should be issued.  Manlicon.  As a result of the foregoing, the parties agreed that "remand is warranted."  

The Board also observes that the parties found that the Board had "failed to provide an adequate statement of reasons or bases for its determination."  See page three of Joint Motion.  In so doing, two pieces of evidence were referred to--a March 24, 1998, private medical examination report and testimony from the Veteran's wife and mother at the January 1998 hearing.  See pages three and four of transcript.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records not already obtained from the VA medical facilities in Mt. Vernon, Missouri, and Kansas City, Missouri, dated from May 2006 to the present.  

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented and the Veteran so informed in writing.  

2.  The RO/AMC should review and readjudicate the claims now on appeal concerning entitlement to an initial rating in excess of 10 percent for chondromalacia patella, lateral meniscus tear of the right knee, from July 15, 1999; and entitlement to an initial rating in excess of 10 percent for chondromalacia patella, lateral meniscus tear of the left knee, from July 15, 1999.  The AMC/RO should also consider whether "staged" ratings are appropriate in light of Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the benefits sought on appeal in any respect are not granted, the AMC/RO shall issue a supplemental SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

3.  The AMC/RO should issue an SOC for the issues of entitlement to initial compensable rating for chondromalacia patella and lateral meniscus tear of the right knee, for the period from June 16, 1996, to July 14, 1999; and entitlement to initial compensable rating for chondromalacia patella of the left knee, for the period from June 16, 1996, to July 14, 1999.  The SOC "must be complete enough to allow the appellant to present written and/or oral argument before the Board."  See 38 C.F.R. § 19.29(b),(c).  

4.  To help avoid future remand, the AMC/RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  Stegall.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to ensure due process, as well as to ensure compliance with the directives of the April 2011 Joint Motion.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until she is notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

